This case is an appeal from a summary judgment entered by the Portage County Court of Common Pleas in favor of the Southeast Local School District Board of Education ("School Board") and members of the School Board, defendants below and appellees herein, and against Sally Ann Valot, Jean Hansen, and Anna D. Roosa, plaintiffs below and appellants herein.
Appellants assign the following error:
"The trial court erred by overruling plaintiffs' motion for summary judgment, granting defendants' motion for summary judgment, and dismissing plaintiffs' complaint."
We apply the same standard used by the trial court in reviewing a trial court's entry of summary judgment. Cooperider v.Peterseim (1995), 103 Ohio App.3d 476, *Page 494 
478, 659 N.E.2d 882, 883-884. Civ.R. 56 (C) specifically provides that before summary judgment may be granted, it must be determined that (1) no genuine issue as to any material fact remains to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the party against whom the motion for summary judgment is made, that conclusion is adverse to the party. Temple v. Wean, United,Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O.3d 466, 471-472,364 N.E.2d 267, 273-274.
The parties stipulated to the statement of facts set forth inValot v. Southeast Local School Dist. Bd. of Edn. (N.D. Ohio 1995), 957 F. Supp. 991, 993-994.
The parties agreed that the following material facts in this case were not in dispute:
"Prior to the summer of 1993, * * * [appellants], Valot, Hansen and Roosa, all served as substitute school bus drivers for the School Board for three or more years. * * * [Appellants] were employed pursuant to consecutive nine-month contracts, tendered to them by the School Board at the beginning of each school year. * * * [Appellants] were not employed during the summer months.
"As a matter of practice, the School Board voted at the end of each school year not to automatically renew its substitute bus drivers' contracts. Instead, the School Board informed its substitute bus drivers that if they wished to work as bus drivers during the next school year, they should notify their supervisor. Their supervisor would relay this information to the school Superintendent, [Terry P. Byers ("Byers") of the Southeast School System] who would make recommendations to the School Board. The School Board would then vote on whether it desired to tender contracts to those substitute bus drivers whom * * * [Byers] recommended. The School Board virtually always accepted * * * [Byers's] recommendations.
"Each year before the 1993-94 school year, all * * * [appellants] consistently: (1) notified their supervisor that they wished to be rehired; (2) received a recommendation from the superintendent that they be rehired; and (3) were, in fact, rehired as substitute bus drivers. As they had before, all * * * [appellants] gave notification to their supervisor at the end of the 1992-93 school year that they wished to be rehired for the 1993-94 school year.
"Before the summer of 1993, none of * * * [appellants] had ever applied for unemployment benefits during the summer months, while they were unemployed. Apparently, no other substitute bus drivers besides * * * [appellants] had ever applied for unemployment benefits during the summer either. Near the end of the 1992-1993 school year, however, * * * [appellant] Valot learned that a *Page 495 
substitute bus driver working for a different school system had collected unemployment benefits during the summer months. Valot relayed this information to Hansen, Roosa, and other substitute bus drivers. Valot also learned, however, that another substitute bus driver employed by the School Board had once been warned to relinquish an existing unemployment claim, or lose her job. * * * [Appellants] thus became concerned that they might jeopardize their own rehiring if they filed a claim for unemployment benefits over the summer. * * * [Appellants] asked their supervisor for advice, and their supervisor suggested that * * * [appellants] speak with * * * Byers. * * *
" * * * [Appellants] met with Byers in June of 1993. * * * [Appellants] stated to Byers that they were thinking of applying for unemployment benefits, but wanted to know if doing so would jeopardize their rehiring. Byers responded that he expected to recommend to the School Board that they be rehired, but that he could not predict what the School Board would do. Byers added that the School Board normally followed his recommendations. * * * [Appellants] thereafter applied for, and received, unemployment benefits.
"On August 16, 1993 the School Board met to consider, among other things, which substitute bus drivers to rehire for the upcoming school year. Prior to the meeting, * * * Byers submitted a list of his recommendations to the School Board members. This list originally included * * * [appellants]. It was made known at the meeting, however, that * * * [appellants] had applied for and collected unemployment benefits during the summer of 1993. This fact was notable to the School Board because the School Board does not pay money into the State of Ohio's unemployment fund; as a result, the School Board, itself, pays for any ex-employee's unemployment benefits `dollar for dollar.'
"The School Board was unhappy that it had been forced to make unemployment payments for the benefit of * * * [appellants]. For this reason, the School Board decided not to rehire * * * [appellants]. Byers crossed * * * [appellants'] names off of his list of recommended substitute bus drivers, and the School Board then voted to rehire all of the individuals whose names remained on the list. * * * [Appellees] candidly admit, under oath, that the only reason the School Board did not rehire * * * [appellants] for the 1993-94 school year was because * * * [appellants] had filed for unemployment benefits. Deposition testimony describing the School Board's August 16, 1993 meeting makes it clear that * * * [appellants'] receipt of unemployment benefits was the sole factor motivating the School Board not to rehire * * * [appellants].
"When * * * [appellants] learned that they had not been rehired, they personally contacted the School Board to learn why. The School Board told * * * [appellants] they had not been hired because they had sought and obtained unemployment benefits the receipt of which translated into loss of the School *Page 496 
Board's own revenue. * * * [Appellants] offered to repay to the School Board the benefits that they had received in exchange for being allowed to return to their jobs. The School Board refused this offer."
On February 24, 1994, appellants filed a five-count suit in federal court against the School Board, individual members of the School Board, and Byers, alleging that appellees violated their constitutional rights under color of state law, in violation of Section 1983, Title 42, U.S. Code, and that appellees tortiously violated the public policy of Ohio. The district court granted summary judgment in favor of appellees on the constitutional claims and dismissed the state law claim, without prejudice, for lack of a substantial federal claim. See Valot, 957 F. Supp. 991. The decision was affirmed on appeal. Valot v. Southeast LocalSchool Dist. Bd. of Edn. (C.A.6, 1997), 107 F.3d 1220.
Appellants filed a complaint in the Portage County Common Pleas Court alleging that appellees' refusal to renew appellants' contracts was unlawful under the public policy of Ohio and contrary to the Ohio Constitution. Summary judgment was granted in favor of appellees, and the case is now before us on appeal.
In the sole assignment of error, appellants assert that the trial court erred when it granted summary judgment in favor of appellees. Appellants argue that public policy prohibits an employer from terminating an employment relationship because the employee exercises rights conferred by state law. They urge this court to apply the law set forth in Greeley v. Miami ValleyMaintenance Contrs., Inc. (1990), 49 Ohio St.3d 228,551 N.E.2d 981, beyond employee discharge cases.
In Greeley, Robert Greeley, an at-will employee, was allegedly discharged by his employer because the employer had received a court order requiring the employer to withhold a portion of Greeley's wages for child support. Greeley sued his former employer for wrongful discharge, since R.C. 3113.213 (D) prohibits employers from discharging an employee on the basis of a child support wage withholding order. R.C. 3113.213 (D) sets forth a monetary fine for employers who violate the statute but does not provide a discharged employee a private cause of action.
The Supreme Court of Ohio held:
"1. Public policy warrants an exception to the employment-at-will doctrine when an employee is discharged or disciplined for a reason which is prohibited by statute. (R.C. 3113.213[D], construed and applied.)
"2. Henceforth, the right of employers to terminate employment at will for `any cause' no longer includes the discharge of an employee where the discharge is in violation of a statute and thereby contravenes public policy. (Fawcett v. G.C. *Page 497 Murphy  Co. [1976], 46 Ohio St.2d 245, 75 O.O.2d 291,348 N.E.2d 144, modified.)
"3. In Ohio, a cause of action for wrongful discharge in violation of public policy may be brought in tort." Greeley at syllabus.
Appellants urge this court to apply the public policy exception set forth in Greeley to the case sub judice, where no employment relationship exists between appellants and appellees. We have thoroughly reviewed Greeley and find it inapplicable because appellants were not at-will employees with an employment relationship but, instead, they were contractual employees with no existing contractual relationship.
Next, appellants argue that the Ohio Constitution prohibits an employer from terminating an employment relationship because the employee exercised his rights conferred by state law. Specifically, appellants assert that Sections 1 and 16, Article I
of the Ohio Constitution prohibit appellees from refusing to rehire appellants for exercising their statutory rights to apply for unemployment compensation benefits.
Section 1, Article I of the Ohio Constitution states:
" * * * All men are, by nature, free and independent, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing, and protecting property, and seeking and obtaining happiness and safety."
Section 16, Article I of the Ohio Constitution provides:
" * * * All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law * * *."
We conclude that appellants have failed to cite constitutional authority for a violation under Section 1 and Section 16 of Article I of the Ohio Constitution.
Having reviewed the record to determine if summary judgment was appropriate, this court can come to but one conclusion. The material facts are not in dispute, and appellees are entitled to judgment as a matter of law. The assignment of error is not well taken.
The judgment of the trial court is affirmed.
Judgment affirmed.
FORD, P.J., concurs. *Page 498 
WILLIAM M. O'NEILL. J., dissents.
MARY CACIOPPO J., retired, of the Ninth Appellate District, sitting by assignment.